DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Page 9, line 23 of the present specification describes a foreign reference "WO 2015/177255", which is not listed any of three IDS filed with the present application. 

Drawings
The drawings are objected to because of the following problems.  
The present drawings have reference number, lines, and figures that are hand written and drawn, which are not sufficiently dense and dark, and uniformly thick and well-defined.  Some of the figures 1-6 in the drawings are not clear and blurred (especially Figures 6A and 6B).
MPEP 37 C.F.R. 1.84(l)
(l)     Character of lines, numbers, and letters.  All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotation element comprising a recoil spring or a motor; the thread engagement element being actuable to disengage the thread; and the capture element moving in increments of a predetermined amount and moving with spiral movement within the cavity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: 
Page 14, line 5, "device 200" should be -- device 100 --.  
Page 16, line 2, "the device 200" should be -- the device 100 --.  
Page 16, line 3, "the device 200" should be -- the device 100 --.  
Page 16, line 31, "the openings 170" should be -- the openings 117 --.
Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1, lines 4-5, "an aerosol generating device" should be -- the aerosol generating device -- because claim 1, line 1 already recites, "An aerosol generating device".  
Claim 15, line 2, "an aerosol generating device" should be -- the aerosol generating device -- because claim 1, line 1 already recites, "An aerosol generating device".  
Claim 15, line 2, it seems that "any one of the preceding claims
Claim 15, line 3, "an aerosol generating article" should be -- the aerosol generating article -- because claim 1, line 3 already recites, "an aerosol generating article".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 4 recites, "a mouth end and a second end distal to the mouth end".  First, it is not clear where this second end is located.  Second, it is not clear how there can be a second end without "a first end" since claims 1 and 15 do not recite "a first end".  Because the location of the first end is not clear, the location of the second is also not clear without the first end.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (US 6,053,176).
Adams discloses an aerosol generating device 10, comprising: (claim 1) a housing 30 having an open end 22, wherein the housing 30 forms a cavity (not labeled, see Fig. 2 space where a cigarette 12 is inserted) in communication with the open end 22 for receiving an aerosol generating article 12; a rotatable capture element 54 disposed in the cavity and operable to retain an aerosol generating article 12 within the cavity, wherein the rotatable capture element 54 is longitudinally movable (see column 4, lines 11-18) within the cavity; and a heating element 64 in communication with the cavity, wherein the heating element 64 is operable to heat the aerosol generating article 12 retained by the capture element 54 within the cavity; and wherein rotation of the capture element 54 causes the aerosol generating article 12 retained by the capture element 54 to rotate relative to the heating element 64.  The aerosol generating device 10 is further comprising (claim 2) a rotation element 26 coupled to the capture element 54 and configured to rotate the capture element 54; and (claim 4) a user actuatable button (not shown, see column 3, lines 43-56, especially see lines 53-55 for button) coupled to the rotation element, wherein actuation of the button activates the rotation element and causes the capture element to rotate.  (claim 5) wherein the capture element 54 is coupled to a shaft 38; (claim 6) wherein the shaft 38 claim 9) wherein the capture element 54 is configured to move in increments of a predetermined amount (see Figs. 3-4 and 6); and (claim 14) wherein the heater element 64 heats adjacent portions of an aerosol generating article 12 retained by the capture element 54 in sequence (see column 4, lines 22-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (US 6,053,176).
Claim 3 recites that the rotation element comprises a recoil spring or a motor.  However, the rotation element 26 of Adams is a lever and Adams does not disclose a recoil spring or a motor.  On the other hand, the use of a lever, a recoil spring, or a motor for moving or rotating the rotation element only deals with the use of different mechanical devices, which are well-known mechanical devices.  It has been held that broadly providing a mechanical means to In re Venner, 120 USPQ 192.  

Regarding claim 13, Adams do not disclose "the capture element 54 moves with spiral movement within the cavity."  However, whether the capture element 54 moves with rotational movement or with spiral movement, the function of the capture element 54, which is capturing and holding the aerosol generating article 12 will not change. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the capture element taught by Adams such that it would have spiral movement within the cavity as taught the instant invention because whether the capture element moves with spiral movement or with rotational movement, the actual function, capturing or holding of the aerosol generating article.  It has been held that broadly providing a mechanical means to replace manual activity, which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  

Allowable Subject Matter
Claims 7-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831